Chadwick, J.
(concurring) — I concurred in the case of State v. Rowan, 84 Wash. 158, 146 Pac. 374, and I concur in this opinion, but my concurrence is based not so much on *165the argument and reasoning employed by the court in the two cases as upon what I conceive to be the deeper reason and the sounder principle, which I shall undertake to briefly state, The habitual criminal statute does not require a charge of a substantive-crime. The sufficiency of the original information, the facts necessary to sustain a conviction, and the ordinary rules governing pleadings in criminal cases have no application whatever. When the prosecuting attorney has charged, by simple reference to the judgments, that a party has been convicted three times, he has done all that the law requires, for it is not a question of guilt or innocence, but merely a question involving a state of the record, either in the court where the charge is made, or some other court. It is necessary, when pleading a judgment, to say no more than that a judgment (describing it) was rendered in a certain court at a certain time. The only plea open to one so charged is that of nul tiel record, or that the judgment has been satisfied in some way recognized by the law.
Wherefore, if this reasoning be sound, our opinion should be sustained by reference to the rules of pleadings in civil actions rather than by reference to either the statutes or the rules of the common law for measuring the sufficiency of indictments and informations. I would prefer to place my vote for affirmance upon this ground.